Title: To George Washington from Robert Leslie, 23 March 1793
From: Leslie, Robert
To: Washington, George



Philad. 23d Mch 1793

Sir when you resided at New York, I had the honour of reciving your subscription to the inclosed, but as my gowin to London, will provent me from compleating the design, and as I mean to return all the money that I have recived on that acount, I here send yours, with my sincearest thank, for the honou⟨r⟩ you have done me by subscribing to my undertaking, I am Sir with respect and gratitude, you humble Servent

Robert Leslie

